Citation Nr: 0015325	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-02 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to an increased disability rating for lumbosacral 
strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran had active duty service from January 1982 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota, which denied the 
veteran's claim for a disability rating in excess of 40 
percent for his service-connected lumbosacral strain 
disability. 

In a statement received by the RO in April 1999, the veteran 
withdrew the appeal of the RO's denial of his claim for a 
rating in excess of 30 percent for his service-connected IGA 
neuropathy.

The Board notes that the veteran appeared and testified at an 
April 1999 RO hearing.  The Board further observes that the 
transcript of the aforementioned hearing, as well as his 
variously dated written statements, contend that his service-
connected disabilities prevent the veteran from obtaining 
substantially gainful employment.  As such, it appears that 
the veteran desires to pursue a claim of entitlement to a 
total disability evaluation based on individual 
unemployability (TDIU).  Therefore, the issue is referred to 
the RO for appropriate action.


FINDING OF FACT

The veteran's lumbosacral strain is shown to be productive of 
severe limitation of motion; however, it is not shown to be 
productive of ankylosis or complete immobility of the lumbar 
spine, nor is it manifested by more than severe 
intervertebral disc syndrome. 




CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
40 percent for lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.45, 4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans claims (Court) has held that an 
allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an increased rating is "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the following: service medical records; VA 
examination reports, radiology reports, and clinical records; 
and the veteran's RO hearing transcript and variously dated 
written statements.  The Board does not know of any 
additional relevant evidence that is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

The veteran was initially awarded service connection for 
lumbosacral strain and assigned a 10 percent disability 
rating, pursuant to a November 1993 RO rating decision.  In 
accordance with a January 1994 RO rating decision, the 
veteran's disability rating was increased to 20 percent.  A 
July 1997 Board decision increased the veteran's disability 
rating to 40 percent, which has remained in effect ever 
since.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (1999).

A July 1999 VA examination report includes a very detailed 
summary of all of the relevant medical evidence of record, as 
well has a very thorough physical examination of the veteran.  
Thus, although the Board has independently reviewed the 
extensive medical record, a written summary reciting all of 
this evidence is deemed to be unnecessary. See Francisco, 
7 Vet. App. at 58.  The examiner noted that the veteran had a 
recent MRI that showed a bulging disk and arthritis of the 
lower back, but which revealed no disc herniation.  The 
veteran complained that his low back pain was at a level of 9 
out of 10, which is easily aggravated by minimal movement, 
and that some pain, numbness, and tingling radiates into the 
left thigh.  Upon examination, the veteran exhibited pain 
behaviors, and favored his left leg when walking.  Range of 
motion measurements were as follows: forward flexion to 10 
degrees; backward extension to 7 degrees; right side bend to 
10 degrees, and left side bend to 5 degrees.  All movements 
were painful, but there was no fatigability apparent after 
exercise.  Neurologically, there was pinprick sensation 
impairment in the medial aspect of the proximal left thigh 
and in the scrotum and penis.  Straight leg raise is limited 
to 50 degrees on the left and 55 degrees on the right.  There 
was tenderness to palpation of the left paraspinal muscles at 
the lumbosacral level.  The impression was chronic low back 
pain.  However, the examiner commented that "[t]he veteran's 
clinical presentation lacks objective findings to support his 
subjective complaints.  His back pain, taken in a 
biopsychosocial context, is more determined by a biomedical 
source of nociception."  The examiner further opined that:

From the biomedical perspective he does not have a 
lesion that can be identified as a pain source.  
This is true in over 90 percent of cases of chronic 
low back pain.  Pain onset was atraumatic.  Mild 
disk bulging is as common in the asymptomatic 
population as it is in people with back pain and 
his imaging studies bear no relation to his current 
symptoms.  He does not have, nor has he ever had, 
nerve root involvement.  The ascription on one 
occasion to absent plantar response to 
radiculopathy is erroneous as this is not a test 
for root involvement.  Furthermore, leg involvement 
has not been consistently lateralized to left or 
right.  

Certain inconsistencies emerge in the history.  He 
has reported that physical activity does not cause 
exacerbation.  He testified that he left 
McLaughlin's because of his back condition yet 
previously had stated that this was not a 
physically demanding job.  The facts show that the 
veteran moved from less physically demanding to 
more physically demanding work at a time that he 
subsequently stated he was having severe work 
difficulties due to his back.

The veteran has attributed his fatigability at one 
time to his renal condition and another time to 
depression and yet another to his back pain.  He 
reported severe and constant pain causing 
depression in February of this year, yet less than 
one month earlier had reported no current symptoms 
of musculoskeletal pain, numbness and tingling.  He 
reported his pain to be fatiguing and severe on 
January 26, 1999, yet four days earlier had 
reported no current musculoskeletal symptoms.  

In 1995, he was able to water-ski and do almost 
[all] activities, yet within less than six months 
he was requesting 40 [percent] disability for his 
low back.  

The veteran's disability is initially rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, which provides the guidelines 
for rating lumbosacral strain.  Diagnostic Code 5295 provides 
that the maximum 40 percent disability rating is assignable 
when the condition is severe with a listing of the whole 
spine to the opposite side, positive Goldwaite's sign, marked 
limitation of forward bending, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion. 

Severe limitation of motion of the lumbar spine is rated 40 
percent.  38 C.F.R. § 4.71a, Code 5292.  This is the maximum 
rating allowed under that code. 

Favorable ankylosis of the lumbar spine is rated 40 percent.  
Unfavorable ankylosis is rated 50 percent.  38 C.F.R. 
§ 4.71a, Code 5289.

Severe intervertebral disc syndrome, with recurring attacks 
and intermittent relief warrants a 40 percent evaluation.  A 
60 percent rating is the maximum rating for intervertebral 
disc syndrome, and is warranted when it is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

The relevant medical evidence of record shows that the 
veteran has severe limitation of motion of the lumbar spine.  
There was little objective evidence of neurological 
impairment or functional impairment due to disc disease.  The 
June 1999 VA examiner's comments raise some question about 
the severity of the disability in question.  However, even 
assuming that all of the veteran's low back symptomatology is 
due to his service-connected lumbosacral strain, his current 
40 percent rating is the maximum evaluation allowed under 
Code 5295 or 5292.  There is no medical evidence of ankylosis 
or complete immobility of the lumbar spine.  Accordingly, a 
higher rating under Code 5289 is not warranted.  As to 
38 C.F.R. § 4.71a, Diagnostic Code 5293, which provides the 
guidelines for evaluating intervertebral disc syndrome, and 
provides for maximum 60 percent rating, the medical evidence 
does not show persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief. 

Therefore, the Board concludes that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 40 percent.  As has already been explained, the 
veteran is already receiving the highest rating permitted 
under the schedular criteria of the applicable regulations, 
Diagnostic Codes 5292 and 5295, and he does not meet the 
criteria for a rating in excess of 40 percent under Code 
5293.    

In reaching this decision, the Board acknowledges that where 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered 
in addition to the schedular criteria.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Although there is evidence of 
incoordination and painful movement, the 40 percent rating 
takes into account all of the relevant clinical findings that 
have been reported.  There is no objective medical evidence 
to show that pain, incoordination, or any other symptom or 
clinical finding results in functional impairment, such as 
ankylosis of the lumbar spine, that would support a higher 
schedular rating.  In fact, the most recent VA examiner 
indicated that the veteran's clinical presentation lacked 
objective findings to support his subjective complaints. 

The Board has also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board concludes that a disability in excess of 
40 percent is not warranted.

ORDER

A disability rating in excess of 40 percent for lumbosacral 
strain is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

